Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein said heating is prior to said emitting” is considered new matter because there is no support in the specification for such limitation. The specification discloses “wherein the heater heat tempers the material prior to said deforming” in page 50, line 17, but it fails to disclose “wherein said heating is prior to said emitting”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 11, 23, 27-29, 31-41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng (US 2011/0283762) (hereinafter “Cheng II”) in view of Barth (US 2007/0051336), further in view of Gupta (US 2007/0039395) and further in view of Cheng I (US 2007/0039933) (hereinafter “Cheng I”).
Regarding claim 1, Cheng II teaches a laser nanoforming method for hardening a material (combination of 108 and 104) (p.0005; p.0007), comprising selecting a desired temperature (inherently present when selecting the laser parameters) to maximize the density of nanoprecipitation in a material (p.0039; p.0041-0044; Fig. 5A-5C; p.0028; abstract; p.0008; p.0030), heating the material to the desired temperature (by the high temperature of the plasma due to laser energy absorption; p.0030); emitting a pulse of laser energy (102) toward the material (abstract; p.0030), the pulse having a duration of less than 100 nanoseconds (p.0007); generating a plasma (122) with the laser energy (abstract; p.0030); confining the plasma with a confining material (112); generating nanoprecipitates within said material by said deforming (abstract; p.0007-0008; p.00030); and deforming a surface of the material as a result of said generating a plasma (abstract; p.0030).

Barth teaches a method for hardening a material (title; abstract), wherein the desired temperature is at least 20 deg. C and at most 400 deg. C (p.0029; p.0032; p.0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating step of Cheng II, with Barth, by heating the material to a temperature of at least 20 deg. C and at most 400 deg. C, as disclosed by Barth, for the advantages of improving the mechanical strength of the material (Barth; p.0029).
Cheng II and Barth combined fail to disclose wherein the confining material includes fused quartz or silicone oil; and wherein said heating is prior to said emitting.
Gupta teaches a method wherein the confining material includes fused quartz (p.0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Cheng II and Barth, with Gupta, by providing fused quartz as the confining material, for the advantages of enhancing laser shock.
Cheng II, Barth and Gupta combined fail to disclose wherein said heating is prior to said emitting.
Cheng I teaches a method of laser dynamic forming wherein said heating is prior to said emitting (Cheng I; p.0011; p.0019).

Regarding claim 4, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, wherein the material is an aluminum alloy (Barth; abstract) and the desired temperature is at least approximately 150 deg. C and at most approximately 200 deg. C (Barth; p.0029; p.0032; p.0035).
Regarding claim 23, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above comprising emitting a plurality of pulses of laser energy (Cheng II; 102) toward the material, the duration of each pulse being less than 100 nanoseconds (Cheng II; p.0007; p.0030; p.0044).
Regarding claim 27, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, comprising coating the surface of the material with an ablative coating (Cheng II; 110) before said emitting (Cheng II; p.0029-0030).
Regarding claims 28 and 29, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, wherein the ablative coating is selected from the group consisting of: metallic foil, organic paint and adhesive (Cheng I; p.0016).
Regarding claim 31, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises confining the surface of the material before said emitting (Chen II; p.0029-0030).

Regarding claim 33, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, wherein said deforming the surface is plastically deforming the surface (Cheng II; p.0030-p.0032; p.0038).
Regarding claim 34, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, wherein said deforming the surface is near-surface deformation (Cheng II; abstract; p.0008).
Regarding claim 35, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises dynamically precipitating a microstructure of the material by said deforming (Cheng II; abstract; p.0007; p.0038-40; p.0043; Fig. 4 and 5C).
Regarding claim 36, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises dynamically strain aging a microstructure of the material by said deforming (Cheng II; abstract; p.0007; p.0038-40; p.0043; Fig. 4 and 5C).
Regarding claim 37, Cheng II, Barth, Gupta and Cheng II combined teach the method as set forth above, which further comprises hardening the surface of the material as a result of said deforming (Cheng II; p.0007).

Regarding claim 39, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises generating a shock proximate the surface of the material by said generating a plasma (Cheng II; 122) (Cheng II; abstract; p.0008; p.0030).
Regarding claim 40, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises generating a shock proximate the surface of the material by said generating a plasma (Cheng II; 122) (Cheng II; abstract; p.0008; p.0030).
Regarding claim 41, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, except for, wherein the material has a recrystallization temperature and said heating is to a temperature less than the recrystallization temperature and greater than room temperature (Cheng I; near or close to the ductile temperature of the material; p.0011; p.0019).
Regarding claim 43, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises confining the surface of the material before said emitting (Cheng II, p.0029-0030; Cheng I, p.0010; p.0013; p.0018).
Regarding claim 44, Cheng II, Barth, Gupta and Cheng I combined teach the method as set forth above, which further comprises generating a shock proximate the surface of the material by said generating a plasma (Cheng II, abstract, p.0008, p.0030; Cheng I, abstract, p.0010, p.0013).
.
Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng II, Barth, Gupta and Cheng I as set forth above, and further in view of Scancarello (US 5,960,825).
Regarding claim 5, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, wherein the material is steel and the desired temperature is at least approximately 250 deg. C and at most approximately 400 deg. C.
Scancarello teaches a method for hardening a material wherein the material is steel (Col. 4, lines 22-24) and the desired temperature is between 163 deg. C to 177 deg. C (325F to 350F; Col. 5, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating step of Cheng II, Barth, Gupta and Cheng I, with Scancarello, by heating the steel material to a temperature between 163 deg. C and 177 deg. C, as disclosed by Scancarello, for the advantages of improving the mechanical strength of the material.
Although, Cheng II, Barth, Gupta, Cheng I and Scancarello combined fail to disclose the claimed range of approximately 250 deg. C and at most approximately 400 deg. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed heating temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Regarding claim 6, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, maintaining the material at a temperature within 20 deg. C of the desired temperature.
Scancarello teaches a method for hardening a material comprising maintaining the temperature of the material within 20 deg. C of the desired temperature (163 deg. C to 177 deg. C; temp. diff. = 14 deg. C; 325F to 350F; Col. 5, lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating step of Cheng II, Barth, Gupta and Cheng I, with Scancarello, by maintaining the temperature of the material within 20 deg. C of the desired temperature, as disclosed by Scancarello, to assure a stable heating process and obtain the desired hardening results.
Regarding claim 7, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, comprising heat tempering the material after said deforming.
Scancarello teaches a method for hardening a material comprising heat tempering the material after said deforming (Col. 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the hardening method of Cheng II, Barth, Gupta and Cheng I, with Scancarello, by heat tempering the material after said deforming, as disclosed by Scancarello, for the advantages of improving the mechanical strength of the material.

Cheng II, Barth, Gupta, Cheng I and Scancarello combined fail to disclose heat tempering the material to at least 250 deg. C and at most 450 deg. C, or to approximately 450 deg. C, for at least 2 hours.
Although, Cheng II, Barth, Gupta, Cheng I and Scancarello combined fails to disclose the claimed range of at least 250 deg. C and at most 450 deg. C, or to approximately 450 deg. C, for at least 2 hours, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed heating temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng II, Barth, Gupta and Cheng I as set forth above, and further in view of Hetzner (US 5,861,067).
Regarding claim 5, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, wherein the material is steel and the desired temperature is at least approximately 250 deg. C and at most approximately 400 deg. C.
Hetzner teaches a method for hardening a material (Col. 4, lines 17-20) wherein the material is steel (abstract) and the desired temperature is 177 deg. C (350F for high 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating step of Cheng II, Barth, Gupta and Cheng I, by heating the steel material to a temperature of 177 deg. C, or 593 deg. C, as disclosed by Hetzner, depending on the type of steel, for the advantages of improving the mechanical strength of the material.
Although, Cheng II, Barth, Gupta, Cheng I and Hetzner combined fails to disclose the claimed range of approximately 250 deg. C and at most approximately 400 deg. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed heating temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, comprising heat tempering the material after said deforming.
Hertzner teaches a method for hardening a material (Col. 4, lines 17-20) comprising heat tempering the material after said deforming (Col. 4, lines 1-17; Col. 8, lines 11-13 and 23-24; Col. 9, lines 36-38; Col. 10, lines 3-5, 28-30 and 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the hardening method of Cheng II, Barth, Gupta and Cheng I, with Hetzner, by heat tempering the material after said deforming, 
Regarding claims 8 and 9, Cheng II, Barth, Gupta, Cheng I and Hetzner combined teach the method as set forth above, wherein said heat tempering includes heating the material to 177 deg. C for 2hrs (Hetzner; 350F; Col. 10, lines 28-30), or 566 deg. C for 2hrs (Hetzner; 1050F; Col. 10, lines 11-13 and 23-24).
Cheng II, Barth, Gupta, Cheng I and Hetzner combined fail to disclose heat tempering the material to at least 250 deg. C and at most 450 deg. C, or to approximately 450 deg. C.
Although, Cheng II, Barth, Gupta, Cheng I and Hetzner combined fails to disclose the claimed range of at least 250 deg. C and at most 450 deg. C, or to approximately 450 deg. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed heating temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, comprising heat tempering the material prior to said deforming.
Hertzner teaches a method for hardening a material (Col. 4, lines 17-20), comprising heat tempering the material before and after said deforming (Col. 1-16 and lines 45-50; Col. 5, lines 48-51).
.
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng II, Barth, Gupta and Cheng I as set forth above, and further in view of Tani, G. Warm Laser Shock Peening: New developments and process optimization, CIRP Annals – Manufacturing Technology, Volume 60 (2011), pages 219-221 (hereinafter “Tani”).
Regarding claim 46, Cheng II, Barth, Gupta and Cheng I combined teach all the elements of the claimed invention as set forth above, except for, wherein the confining material is silicone oil.
Tani teaches using silicone oil as a confining material in a laser shock peening method (page 220, Column 1, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Cheng II, Barth, Gupta and Cheng I, with Tani, by using silicone oil as a confining material, as an alternative to the confining material used in Cheng II or Gupta.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, Cheng II's teaching is directed to the formation of three- dimensional nanostructures in the surface of a material by deforming the material to take the inverse three-dimensional shape of a .  
Applicant further argues that “The Examiner’s proposed modification and rationale for combining Cheng II with Barth would diametrically oppose the purpose of Cheng II. As previously stated, Cheng Il describes laser shock peening (LSP) at room 
Regarding claims 4-10, 23, 27-29, 31-41 and 43-46, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/09/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761